DeeNNEN, J., concurring: The opinion in this case, which was originally released as a Memorandum Opinion, was recalled for consideration by the entire Court when it was realized that it represented an extension of the doctrine adopted by the majority of this Court in David J. Primuth, 54 T.C. 374, Guy R. Motto, 54 T.C. 558, and Kenneth B. Kenfield, 54 T.C. 1197. Also see Carson J. Morris, T.C. Memo. 1967-251, affd. 423 F.2d 611 (C.A. 9), wherein this Court reached the opposite conclusion on similar facts. In Primuth and Motto, the employment agency obtained new positions for the taxpayers, and the fees were held to be deductible. In Kenfield the employment agency found a new position for the taxpayer which he accepted but did not take because his present employer increased his compensation to meet the offer, and we held the fee was deductible. In this case the employment agency did not find a new position for the taxpayer but we conclude the fee is deductible. By approving this opinion this Court has made clear its position that the deductibility of the fee is not dependent on whether the employment agency obtains a new position for the taxpayer, i.e., that “securing” of a new position for the taxpayer, as contrasted with “seeking” a new position for him, is not the sine qua non of the deduction. ¡While “my heart and mind 'are [still] with the dissent in Primuth,” see concurring opinion of Judge Tietjens in Guy R. Motto, supra, I must accept tbe views of the majority that such fees are related to the taxpayer’s current business of being an employee (which, contrary to Judge Tannenwald’s concurring opinion in Prirrmth, I think may well open up a Pandora’s box of unjustified deductions), and that being so, I think this is a reasonable extension or application of that philosophy. Withev and Hoyt, //., agree with this concurring opinion.